IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 169 WAL 2015
                              :
                 Respondent   :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
           v.                 :
                              :
                              :
DANIEL L. SPUCK,              :
                              :
                 Petitioner   :


                                      ORDER


PER CURIAM

      AND NOW, this 19th day of August, 2015, the Petition for Allowance of Appeal

and Applications for Relief are DENIED.